2021 UT 66


                             IN THE

     SUPREME COURT OF THE STATE OF UTAH

              In re Estate of JOHN CLIFFORD HEATER


                   GINA MALLOUGH KIRKLAND
                          Petitioner,
                                v.
                         JOHN CARLON,
                           Respondent.

                          No. 20200441
                       Heard May 10, 2021
                    Filed November 12, 2021

           On Certiorari to the Utah Court of Appeals

                 Second District, Farmington
               The Honorable David M. Connors
                       No. 083700165

                           Attorneys:
          Brent D. Wride, Salt Lake City, for petitioner
        Ben W. Lieberman, Salt Lake City, for respondent


  JUSTICE PETERSEN authored the opinion of the Court, in which
      CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
          JUSTICE HIMONAS, and JUSTICE PEARCE joined.


   JUSTICE PETERSEN, opinion of the Court:
                       INTRODUCTION
   ¶1 Petitioner Gina Mallough Kirkland and her brother
Garret Heater are co-personal representatives of the intestate
estate of their deceased father John Clifford Heater (Heater).
              In re Estate of JOHN CLIFFORD HEATER
                       Opinion of the Court

Kirkland and Garret1 have litigated the administration of the
estate for a number of years. During this litigation, Respondent
John Carlon intervened, claiming Heater was his biological father
and that he is therefore an additional heir to Heater’s estate.
Genetic testing proved him right. And the district court entered
an order determining that Kirkland, Garret, and Carlon are the
heirs to Heater’s estate. Kirkland appealed, and the court of
appeals affirmed.
    ¶2 The case is now before us on certiorari. Kirkland argues
that the establishment of a parent-child relationship in a probate
case is governed by the Utah Uniform Parentage Act. And she
contends that under the Parentage Act, Carlon’s presumed father
is not Heater but the man who was married to his mother at the
time of his birth. She further argues that the Probate Code
prohibits Carlon from inheriting from two fathers. We reject
Kirkland’s statutory arguments and affirm.
                         BACKGROUND
   ¶3 John Clifford Heater died intestate in 2008. His daughter
and son, Kirkland and Garret, were Heater’s only known heirs at
the time of his death and are the co-personal representatives of his
estate.
   ¶4 In 2016, with the litigation over the estate still ongoing,
Garret connected with John Carlon through social media. Garret
told Carlon that he thought Carlon might be Heater’s biological
son.
   ¶5 When Carlon was born, his mother Myrol Carlon was
married to Thomas Carlon. The two remained married until
Thomas died in 2007. But Myrol used to work for Heater and had
a sexual relationship with him during the time Carlon was
conceived. According to Carlon, Heater treated him and Myrol
“in a manner that was not consistent with merely an employer
and employee,” showing “great interest” in the two of them. For
instance, Heater took Myrol to some of her prenatal appointments
when she was pregnant with Carlon, bought her maternity

__________________________________________________________
   1Because several of the people involved in this case share the
same last name, we refer to some individuals by their first name
with no disrespect intended by the apparent informality.



                                 2
                         Cite as: 2021 UT 66
                        Opinion of the Court

clothes, and drove her to the hospital when she was in labor.
Heater also paid for Carlon to have a live-in nanny as a child and
sent Carlon birthday cards with $100 every year through Carlon’s
college years and marriage. This led Carlon to “suspect[] for years
that John Clifford Heater could be [his] father.”
  ¶6 After Garret and Carlon’s social media discussion, Carlon
moved to intervene in the probate case. He stated that he believed
Heater was his biological father and, if true, that he was an heir to
Heater’s estate. Garret supported the motion but Kirkland
opposed it.
   ¶7 The district court permitted Carlon to intervene for the
limited purpose of obtaining DNA testing. The DNA test results
confirmed that Garret and Carlon were biological half-siblings.2
Carlon had previously submitted to the court DNA test results
that established he and his purported biological brother (Thomas
and Myrol’s son) did not share the same biological father. Carlon
then renewed his motion to intervene in the probate case, which
Kirkland opposed and the district court granted.
   ¶8 Carlon moved for summary judgment, seeking (1) a
determination that he was Heater’s biological son and (2) an order
determining the heirs to Heater’s estate. The district court granted
summary judgment in Carlon’s favor, finding first that Heater
was Carlon’s biological father and ultimately entering an order
naming Kirkland, Garret, and Carlon as the heirs to Heater’s
estate. Because the court had determined Carlon was Heater’s
biological son, the court’s order said “no further proceedings
[were] necessary” to determine heirship.
    ¶9 Kirkland appealed, arguing that the district court had
erred in its interpretation of the Probate Code in two ways. She
first argued that under the Probate Code, the parent-child
relationship must be determined in accordance with the Parentage
Act. Kirkland v. Carlon (In re Est. of Heater), 2020 UT App 70, ¶ 8,
466 P.3d 728. And she asserted that under the Parentage Act,
Carlon’s father is presumed to be the man who was married to his
mother at the time of his birth—Thomas Carlon—and it was too
late for Carlon to rebut this presumption because Thomas is
deceased. Id. ¶¶ 10, 17. Second, she argued that the Probate Code
__________________________________________________________
   2   Kirkland refused to submit to a DNA test.



                                  3
               In re Estate of JOHN CLIFFORD HEATER
                       Opinion of the Court

prohibits a child from inheriting from more than one set of
parents, so Carlon could not inherit from two fathers. Id. ¶¶ 8, 16–
17. The court of appeals rejected these arguments and affirmed
the district court. Id. ¶¶ 21–22.
   ¶10 Kirkland petitioned for certiorari, which we granted. We
exercise jurisdiction under Utah Code section 78A-3-102(3)(a).
                    STANDARD OF REVIEW
    ¶11 “On certiorari, this court reviews the decision of the court
of appeals for correctness, giving no deference to its conclusions
of law.” State v. Marquina, 2020 UT 66, ¶ 24, 478 P.3d 37 (citation
omitted).
                            ANALYSIS
   ¶12 On certiorari, Kirkland contends the court of appeals
erred in affirming the district court’s order determining Carlon is
Heater’s child and an heir to Heater’s estate.3 But before we
proceed to the merits of this matter, we must first address
whether the court of appeals had jurisdiction to do so.
                        I. JURISDICTION
    ¶13 Although the district court granted summary judgment
to Carlon and entered an order determining heirs, there are still
ongoing proceedings in the district court. And for an appellate
court to have jurisdiction, there must be “no claims pending
below.” WDIS, LLC v. Hi-Country Ests. Homeowners Ass’n, 2019 UT
45, ¶ 23, 449 P.3d 171. This is known as the final judgment rule. Id.
¶ 21 (“Under what we refer to as the final judgment rule, an
‘appeal is improper if it is taken from an order or judgment that is
not final.’” (citation omitted)).



__________________________________________________________
   3 Our order on certiorari identified the question for review as:
“Whether the Court of Appeals erred in affirming the district
court’s construction and application of the Utah Probate Code and
Uniform Parentage Act to allow Respondent John Carlon to
intervene in the probate action and to determine he is an heir of
John Clifford Heater.” (Emphasis added.) However, Kirkland has
not made an argument regarding Carlon’s intervention in the
probate matter, so no issue relating to intervention is before us.



                                 4
                          Cite as: 2021 UT 66
                        Opinion of the Court

    ¶14 There are three general exceptions to the final judgment
rule: (1) “when the legislature provides a statutory avenue for
appealing nonfinal orders,” Copper Hills Custom Homes, LLC v.
Countrywide Bank, FSB, 2018 UT 56, ¶ 13, 428 P.3d 1133 (citation
omitted), (2) interlocutory appeals under rule 5 of the Utah Rules
of Appellate Procedure, id. ¶ 14, and (3) a district court’s
certification under rule 54(b) of the Utah Rules of Civil Procedure,
id. ¶ 15.
   ¶15 Kirkland’s notice of appeal was not brought under any of
these exceptions. But in the notice of appeal, she explained that
because the order determining heirs said “no further proceedings
are necessary to determine the heirs of the Estate of John Clifford
Heater,” it was “final for purposes of appeal” “[u]nder Utah’s
pragmatic case-by-case approach to finality in probate matters.”
    ¶16 Both parties cite to precedent from the court of appeals
supporting this pragmatic approach to determining finality in
probate matters. See, e.g., Kelly v. West One Trust Co. (In re Est. of
Morrison), 933 P.2d 1015, 1016–17 (Utah Ct. App. 1997) (permitting
an appeal of an order compelling an estate’s heirs to return
distributions despite ongoing claims in the district court because
“Utah has effectively adopted [a] pragmatic, case-by-case
approach to finality in probate matters”). And both Kirkland and
Carlon argue that we have effectively endorsed such an approach,
because Kelly v. West One Trust Co. (In re Estate of Morrison), relied
on case law from this court concluding an order was final and
appealable when it “‘resolve[d] an issue of vital importance’ and
‘conclude[d] a major phase in the process of formal testacy
proceedings.’” Id. at 1017 (alterations in original) (quoting In re
Est. of Christensen v. Christensen, 655 P.2d 646, 648 (Utah 1982)); see
also id. at 1016–17 (citing First of Denver Mortg. Invs. v. C.N. Zundel
& Assocs., 600 P.2d 521, 528 (Utah 1979); Hayward v. Voorhees (In re
Est. of Voorhees), 366 P.2d 977, 980 (Utah 1961)).
    ¶17 But the cases upon which In re Estate of Morrison relied
are in conflict with rule 5 of the Utah Rules of Appellate
Procedure and rule 54(b) of the Utah Rules of Civil Procedure.
And these rules are controlling. See UTAH R. APP. P. 1(a) (“These
rules govern the procedure before the Supreme Court and the
Court of Appeals of Utah in all cases.” (emphasis added)); UTAH
R. CIV. P. 1 (“These rules govern the procedure in the courts of the
state of Utah in all actions of a civil nature . . . . These rules govern
all actions brought after they take effect and all further


                                   5
               In re Estate of JOHN CLIFFORD HEATER
                        Opinion of the Court

proceedings in actions then pending.”); see also Gillett v. Price, 2006
UT 24, ¶¶ 7–9, 135 P.3d 861 (explaining that, where “the rules
provide the source of available relief,” our precedent that held
otherwise was abrogated); Strand v. Nupetco Assocs. LLC, 2017 UT
App 55, ¶ 4, 397 P.3d 724 (“Courts are, in short, bound by the text
of the rule.”).
    ¶18 The parties argue that the “pragmatic approach” is
necessary in probate matters because such cases may effectively
resolve after an important ruling, although the ruling does not
trigger an entry of final judgment. However, we note that in such
a scenario, an order resolving “an issue of vital importance” that
did not result in an entry of final judgment could be a candidate
for rule 54(b) certification or a petition for interlocutory appeal
under appellate rule 5.
   ¶19 We take the opportunity to disavow the pragmatic test
and clarify that a nonfinal order in a probate case may be
appealed only through the mechanisms delineated in our civil and
appellate rules or statutory exemptions.4 Under the applicable
procedural rules, Kirkland should have pursued an interlocutory
appeal or sought a 54(b) certification from the district court judge.
However, because she and Carlon relied on case law that allowed
the appeal to go forward, our holding today is prospective only
and we resolve this case on the merits. See Merrill v. Lab. Comm’n,
2009 UT 74, ¶ 5, 223 P.3d 1099 (“[T]he court may, in its equitable
discretion, prohibit or limit retroactive operation of its ruling
‘where the overruled law has been justifiably relied upon or
where retroactive operation creates a burden.’” (citation omitted)).




__________________________________________________________
   4 We do not dismiss the parties’ arguments about the unique
nature of probate matters and the more frequent need to appeal
interlocutory orders. While we view civil rule 54(b) and appellate
rule 5 as broad enough to address these circumstances, we
recognize that probate practitioners have an important
perspective and may see a need to refine these rules in the specific
context of probate cases. If so, we encourage them to provide us
or our appropriate standing committees with their concerns.



                                  6
                        Cite as: 2021 UT 66
                       Opinion of the Court

  II. DETERMINING THE PARENT-CHILD RELATIONSHIP
         FOR PURPOSES OF INTESTATE SUCCESSION
    ¶20 Because Heater died without a surviving spouse, his
intestate estate is to be divided equally among his descendants
per capita at each generation. See UTAH CODE § 75-2-103(1)(a).
“Descendants” at each generation are first determined by “the
relationship of parent and child at each generation.” Id. § 75-1-
201(9).
    ¶21 The dispute in this case centers on whether and how
Carlon may establish a parent-child relationship with Heater
under the Probate Code. The relevant provision of the Probate
Code states that “for purposes of intestate succession . . ., an
individual is the child of the individual’s natural parents,
regardless of their marital status. The parent and child
relationship may be established as provided in Title 78B, Chapter
15, Utah Uniform Parentage Act.” Id. § 75-2-114(1).
   ¶22 Kirkland argues that the final sentence of subsection
114(1) means that the parent-child relationship must be
established in the manner provided in the Parentage Act. And she
asserts that this disposes of Carlon’s inheritance claim in two
ways. First, she argues that under the Parentage Act, Thomas is
presumed to be Carlon’s father because he was married to
Carlon’s mother at the time of Carlon’s birth. And she contends
that the only way Carlon can rebut this presumption is through
the applicable provisions of the Parentage Act. But she argues it is
now too late for him to do so because Thomas is deceased.
Second, she contends that even if DNA tests show that Heater is
Carlon’s biological father, the Probate Code does not allow Carlon
to inherit from two fathers. And although Kirkland does not
contend that Carlon actually inherited anything from Thomas, she
argues that, as a legal matter, Carlon was Thomas’s heir when
Thomas died and this precludes him from also being Heater’s
heir.
    ¶23 We first conclude that the court of appeals correctly held
that subsection 114(1) of the Probate Code does not require
parentage to be determined only through the Parentage Act. Then
we determine that, in any event, Carlon satisfied both the Probate
Code and the Parentage Act in establishing a parent-child
relationship with Heater. Finally, we explain that the statutory
one-set-of-parents rule is inapplicable to this case.



                                 7
               In re Estate of JOHN CLIFFORD HEATER
                       Opinion of the Court

               A. Subsection 114(1) of the Probate Code
    ¶24 The Probate Code defines the parent-child relationship
“for purposes of intestate succession.” UTAH CODE § 75-2-114(1).
Specifically, it states that “an individual is the child of the
individual’s natural parents, regardless of their marital status.” Id.
It then provides that “[t]he parent and child relationship may be
established as provided” by the Parentage Act. Id.
    ¶25 Kirkland reads this reference to the Parentage Act in the
second sentence of subsection 114(1) to mean that the Parentage
Act governs the establishment of the parent-child relationship in a
probate case, making the description of the parent-child
relationship in the first sentence of subsection 114(1) irrelevant.
We reject this argument. We agree with the court of appeals that
the description of the parent-child relationship in subsection
114(1) stands on its own and is not overtaken by the subsequent
reference to the Parentage Act. See Kirkland v. Carlon (In re Est. of
Heater), 2020 UT App 70, ¶¶ 11–13, 466 P.3d 728. As we will
explain, the Probate Code allows a person to establish a parent-
child relationship either by meeting the terms of subsection 114(1)
itself or by satisfying one of the definitions or methods in the
Parentage Act.
    ¶26 The Probate Code does not mandate that parentage be
determined only under the provisions of the Parentage Act.
Kirkland bases her argument on a portion of the text of subsection
114(1): “[t]he parent and child relationship may be established as
provided in [the Parentage Act].” UTAH CODE § 75-2-114(1). But as
the court of appeals explained, this language is permissive
because it uses the word “may.” See id. § 68-3-12(1)(g) (“‘May’
means that an action is authorized or permissive.”); In re Est. of
Heater, 2020 UT App 70, ¶¶ 14–15. Accordingly, the Probate Code
allows an individual to establish the parent-child relationship
through the Parentage Act, but it does not require it.
    ¶27 And the Parentage Act does not claim to be the only way
to establish parentage where another statute has its own specific
provisions on the matter. See UTAH CODE § 78B-15-203 (“[A]
parent-child relationship established under this chapter applies
for all purposes, except as otherwise specifically provided by
other law of this state.”). As the court of appeals noted, where
another statute provides its “own definition of [the] parent-child
relationship for specific purposes,” the Parentage Act “is
subordinate” to that statute. In re Est. of Heater, 2020 UT App 70,


                                  8
                        Cite as: 2021 UT 66
                       Opinion of the Court

¶ 11. As subsection 114(1) of the Probate Code provides its own
definition of the parent-child relationship, it stands on its own.
But it also permits an individual to establish parentage through
the Parentage Act.
    ¶28 We recognize that, with respect to the father-child
relationship, subsection 114(1) differs from the Parentage Act’s
presumption of paternity. In contrast to the Parentage Act, the
Probate Code permits the father-child relationship to be
established based on biological fatherhood alone, without
reference to the marital status of the natural parents. Compare
UTAH CODE § 75-2-114(1) (“[A]n individual is the child of the
individual’s natural parents, regardless of their marital status.”
(emphasis added)), with id. § 78B-15-204(1) (explaining that a
“man is presumed to be the father of a child if” certain
requirements are met, all hinging upon the marital status of the
man and the child’s mother), and id. §§ 78B-6-110(3)(a), -
120(1)(f), -121, -122(2) (providing that an unmarried biological
father has no right to be notified of an adoption or to consent, or
refuse to consent, to an adoption unless he strictly complies with
certain requirements).
    ¶29 But although the father-child relationship is defined
differently in the Probate Code and the Parentage Act, we do not
find the two statutes to be in conflict in the context of a probate
case. Rather, they co-exist. For purposes of intestate succession, a
person can establish the father-child relationship through section
114(1) of the Probate Code, which recognizes natural parent-child
relationships that the Parentage Act generally would not
recognize unless specific procedural requirements had been met.
Alternatively, a person could choose to establish the father-child
relationship by reference to the provisions of the Parentage Act.
    ¶30 The latter method is an optional way to prove paternity
in a probate case. Accordingly, we reject Kirkland’s argument that
the statute makes it the sole, mandatory method of doing so.
   ¶31 Kirkland argues in the alternative that even if we accept
the definition of the parent-child relationship contained in
subsection 114(1), Carlon does not meet it because he has not
established that Heater is his “natural” father. Kirkland contends
that the term “natural parent” in subsection 114(1) does not mean
biological or genetic parent, but rather non-adoptive parent. And
she asserts that Carlon’s non-adoptive father is his presumed
father, Thomas. She argues that the court of appeals erred when it


                                 9
               In re Estate of JOHN CLIFFORD HEATER
                       Opinion of the Court

found otherwise. In re Est. of Heater, 2020 UT App 70, ¶¶ 13 n.7,
20.
    ¶32 But Kirkland is wrong that “natural parent” does not
mean biological parent. While “natural parent” may in some
contexts be used in contrast to “adoptive parent,” that is because
the ordinary meaning of “natural parent” is biological or genetic
parent. The dictionary definition of “natural” includes “begotten
as distinguished from adopted,” and “being a relation by actual
consanguinity as distinguished from adoption.”5 Natural,
MERRIAM-WEBSTER,                https://www.merriam-webster.com/
dictionary/natural (last visited Sept. 23, 2021). We also note that
in Black’s Law Dictionary under “natural father,” one is directed
to the definition of “biological father.” See Natural father, BLACK’S
LAW DICTIONARY (11th ed. 2019). Black’s then defines biological
father as “[t]he man whose sperm impregnated the child’s
biological mother.—Also termed natural father; birth father; genetic
father.” Biological father, BLACK’S LAW DICTIONARY (11th ed. 2019).
   ¶33 In the law, “natural parent” is also used synonymously
with biological or genetic parent. For instance, in Santosky v.
Kramer, 455 U.S. 745 (1982), the Supreme Court discussed what

__________________________________________________________
   5  See also Beget, MERRIAM-WEBSTER, https://www.merriam-
webster.com/dictionary/beget (last visited Sept. 23, 2021) (“[T]o
procreate as the father[.]”); Consanguineous, MERRIAM-WEBSTER,
https://www.merriam-webster.com/dictionary/consanguineous
(last visited Sept. 23, 2021) (“[O]f the same blood or origin . . .
descended from the same ancestor[.]”).
    Kirkland cites the Merriam Webster Dictionary of Law, stating
that it “establishes that the word ‘natural’ means not ‘adopted.’”
But when read in context, that dictionary also defines “natural” as
“begotten, as distinguished from adopted” and “relat[ed] by
consanguinity as opposed to adopted.” Natural, MERRIAM-
WEBSTER         LAW       DICTIONARY,      https://www.merriam-
webster.com/dictionary /natural#legalDictionary (last visited
Sept. 23, 2021). Accordingly, while we agree with Kirkland that
“natural parent” may be used in contrast to “adoptive parent,” it
does not follow that “natural parent” does not mean biological
parent. Rather, in that context “natural parent” is being used as a
synonym for biological parent.



                                 10
                          Cite as: 2021 UT 66
                         Opinion of the Court

due process is required when terminating parental rights. The
Court referred to the petitioners, who were the biological parents
of the children at issue in the case, as “the natural parents.” Id. at
751; see also id. at 753 (“The fundamental liberty interest of natural
parents in the care, custody, and management of their child does
not evaporate simply because they have not been model parents
or have lost temporary custody of their child to the State. Even
when blood relationships are strained, parents retain a vital interest
in preventing the irretrievable destruction of their family life.”
(emphasis added)).
     ¶34 We too have used the term “natural parent”
interchangeably with “biological parent.” See, e.g., Hill v. Nakai (In
re Est. of Hannifin), 2013 UT 46, ¶ 22, 311 P.3d 1016 (explaining that
the Probate Code “prohibit[s] adopted children from taking by
intestacy from both their natural parents and their adoptive
parents” and then contrasting that with the doctrine of equitable
adoption, which “in no way alters the legal relationship between
. . . the claimant and the biological parents”); Manzanares v.
Byington (In re Adoption of Baby B.), 2012 UT 35, ¶ 58 n.21, 308 P.3d
382 (collecting cases, many of which equate a child’s “natural”
father with the biological father); J.S. v. P.K. (In re Adoption of I.K.),
2009 UT 70, ¶¶ 8, 10, 16, 19, 21, 23, 220 P.3d 464 (using the term
“Natural Father” interchangeably with “biological father”);
Bonwich v. Bonwich, 699 P.2d 760, 761–62 (Utah 1985) (equating a
“natural parent” with a “biological parent”); id. at 762 (“[D]espite
the blood relationship, a strong mutual bond does not always
develop between natural parent and child.”); Hutchison v.
Hutchison, 649 P.2d 38, 39–40 (Utah 1982) (explaining that,
although a blood test excluded the respondent as the child’s
“natural father, she considers him her father both psychologically
and biologically”); Walton v. Coffman, 169 P.2d 97, 103 (Utah 1946)
(“The common experience of mankind teaches ‘that blood is
thicker than water,’ that usually there is a much stronger
attachment between a natural parent and child than is developed
between the child and a foster parent . . . .”).
   ¶35 The ordinary meaning of “natural parent” in the law may
be viewed as “an empirical question—about the sense of a word
or phrase that is most likely implicated in a given linguistic
context.” Richards v. Cox, 2019 UT 57, ¶ 18, 450 P.3d 1074 (citation
omitted) (making this point in presenting a corpus linguistic
analysis of the meaning of “employment” in article X, section 8 of
the Utah Constitution). To answer such a question, it may not be


                                   11
               In re Estate of JOHN CLIFFORD HEATER
                        Opinion of the Court

enough to cite a number of relevant dictionary examples. See id.
(explaining that “dictionary definitions” may not be “dispositive”
in all cases). It may be helpful to assess the meaning of “natural
parent” across all of our cases—a form of “corpus” of the
language of our law. See Thomas R. Lee & Stephen C. Mouritsen,
Judging Ordinary Meaning, 127 YALE L.J. 788, 868 (2018)
(emphasizing that corpus linguistic analysis “facilitates
transparency and scrutiny” and provides “an empirical check on
our . . . linguistic intuition” (citation omitted)).
   ¶36 In a comprehensive review of all the Utah appellate
opinions using the term “natural parent” up to the effective date
of the statutory language in question,6 a Westlaw search
uncovered 131 relevant cases. Of those cases, many used “natural
parent” in a manner or context in which its meaning was unclear.
But in every case in which the context was sufficient to determine
the meaning of this term (twenty-four), the term “natural parent”
was used to refer to “biological parent.”7 We found no case in

__________________________________________________________
   6 The effective date is July 1, 1998. S.B. 75, Uniform Probate
Code Amendments, § 22, Utah Laws 166, 175 (codified at UTAH
CODE § 75-2-114). We used this date range in the event that the
meaning of the search term underwent a change after the statute’s
effective date and to limit the search results to a reasonable
number for review. The date range of the 131 results spanned
from August 16, 1913, see Hummel v. Parrish, 134 P. 898 (Utah
1913), to August 21, 1997, see Brinkerhoff v. Brinkerhoff, 945 P.2d 113
(Utah Ct. App. 1997). Notably, in the cases we analyzed that came
after the statute’s enactment, see supra ¶ 34, the meaning of
“natural parent” had not changed.
   7 State ex rel. J.W.F., 799 P.2d 710, 712–14, 716 (Utah 1990)
(determining that a man who was not a child’s biological father
was not the child’s natural father), superseded by statute as
recognized in Mackley v. Openshaw, 2019 UT 74, 456 P.3d 742; Wiese
v. Wiese, 699 P.2d 700, 701–03 (Utah 1985) (equating biological
parents with natural parents); Hutchison v. Hutchison, 649 P.2d 38,
40–41 (Utah 1982) (referring to a biological parent as a child’s
natural parent); State ex rel. Baby Girl M., 476 P.2d 1013, 1017 (Utah
1970) (equating a child’s biological mother with her natural
mother); D_ P_ v. Soc. Serv. & Child Welfare Dep’t of Relief Soc’y
Gen. Bd. Ass’n of Church of Jesus Christ of Latter-Day Saints, 431 P.2d
                                                       (continued . . .)

                                  12
                          Cite as: 2021 UT 66
                        Opinion of the Court

which “natural parent” was clearly used to mean “non-adoptive
parent” to the exclusion of biological parent. This is an aid to our


547, 547, 550 (Utah 1967) (referring to a biological mother as a
natural mother); Chidester v. Ellett (In re Adoption of Trimble), 398
P.2d 25, 26 (Utah 1965) (referring to a biological father as the
natural father); State ex rel. London v. Bell, 390 P.2d 856, 857 (Utah
1964) (using the term natural mother to refer to the biological
mother); State ex rel. F_ v. Dade, 376 P.2d 948, 949 (Utah 1962)
(referring to biological parents as natural parents); State ex rel L.J.J.
v. Mr. & Mrs. B_, 360 P.2d 486, 488 (Utah 1961) (equating
biological parents with natural parents); Midgley v. Denhalter (In re
Lewis’ Est.), 242 P.2d 565, 568 (Utah 1952) (referring to a person’s
biological parents as his natural parents); Walton v. Coffman, 169
P.2d 97, 101 (Utah 1946) (using natural parents to refer to
children’s biological parents); Benner v. Garrick (In re Benner’s Est.),
166 P.2d 257, 258 (Utah 1946) (referring to biological parents as
natural parents), superseded by statute as recognized in Hill v. Nakai
(In re Est. of Hannifin), 2013 UT 46, 311 P.3d 1016; Kurtz v.
Christensen, 209 P. 340, 342–44 (Utah 1922) (referring to biological
parents as natural parents); Harrison v. Harker, 142 P. 716, 720–21,
728, 730, 737, 744, 749 (Utah 1914) (referring to biological parents
as natural parents); Hummel, 134 P. at 901–02 (equating a child’s
birth mother to her natural parent); Brinkerhoff, 945 P.2d at 115
(equating children’s biological father with natural parent); R.S. v.
State (State ex rel. J.M.), 940 P.2d 527, 536 (Utah Ct. App. 1997)
(using natural parent to refer to a child’s biological father);
Duncan v. Howard, 918 P.2d 888, 891 (Utah Ct. App. 1996)
(equating a child’s biological parents with its natural parents);
Giffen v. R.W.L. (In re Adoption of R.N.L.), 913 P.2d 761, 762 (Utah
Ct. App. 1996) (referring to a child’s biological parents as the
natural mother and natural father); In re Adoption of W., 904 P.2d
1113, 1117 (Utah Ct. App. 1995) (referring to biological fathers as
natural fathers); State ex rel. W.D. v. Drake, 770 P.2d 1011, 1012
(Utah Ct. App. 1989) (equating biological parents with natural
parents); Hamby v. Jacobson, 769 P.2d 273, 274 (Utah Ct. App. 1989)
(referring to children’s biological parents as their natural parents);
T.R.F. v. Felan (In re Adoption of T.R.F.), 760 P.2d 906, 914 (Utah Ct.
App. 1988) (referring to a child’s natural father as its biological
father); In re K.B.E., 740 P.2d 292, 293 (Utah Ct. App. 1987)
(referring to a child’s biological mother as her natural mother).



                                   13
               In re Estate of JOHN CLIFFORD HEATER
                        Opinion of the Court

inquiry into contextual meaning beyond the assistance provided
by dictionaries, our linguistic intuition, or selected sample
sentences. See Richards, 2019 UT 57, ¶ 19. It confirms that in the
law, “natural parent” means biological parent.
    ¶37 And the case Kirkland cites to establish that “natural
parent” means only non-adoptive parent does not help her. See In
re Est. of Olenick, 562 N.E.2d 293 (Ill. App. Ct. 1990). That case says
“‘[n]atural parents’ means biological, or blood, as contrasted with
adoptive.” Id. at 300. Olenick in turn relies on another case,
McKeone v. Pesikey (In re Estate of Cregar), 333 N.E.2d 540 (Ill. App.
Ct. 1975), which does discuss “natural” versus “adoptive
parents”—but throughout the opinion, the court uses “natural” as
a synonym for “blood relation.” See, e.g., id. at 542–43 (explaining
that the appellants were adopted by their “natural aunts,” with
whom they had a “blood relationship”). So even the case Kirkland
relies on establishes that “natural parent” means biological parent.
    ¶38 The court of appeals correctly determined that, under the
plain language of subsection 114(1), Carlon has established that
Heater was his “natural parent.” Carlon did this through genetic
testing showing that he and Garret are half-siblings, thereby
proving that Heater was his biological father.
    ¶39 In sum, we conclude that a person can establish the
parent-child relationship under the Probate Code either by
satisfying the plain terms of subsection 114(1)—i.e., showing that
the deceased individual was their “natural parent”—or by
utilizing one of the methods or definitions found in the Parentage
Act. And here, Carlon has established that Heater was his
“natural parent” by proving that Heater was his biological father
through genetic testing.
                 B. The Utah Uniform Parentage Act
    ¶40 Even assuming that the Parentage Act did control the
establishment of the parent-child relationship in a probate case,
Carlon has also satisfied the provisions of that statute. As
discussed above, subsection 114(1) of the Probate Code provides
that “the parent and child relationship may be established as
provided in [the Parentage Act].” UTAH CODE § 75-2-114(1). And
the Parentage Act states that “[a] man is presumed to be the father
of a child if . . . he and the mother of the child are married to each
other and the child is born during the marriage.” Id. § 78B-15-
204(1)(a). That presumption “may only be rebutted in accordance



                                  14
                        Cite as: 2021 UT 66
                       Opinion of the Court

with Section 78B-15-607.” Id. § 78B-15-204(2). Section 607 of the
Parentage Act, in turn, explains that to rebut the statutory
presumption of fatherhood, a party may, among other things,
provide “genetic test results that exclude the presumed father” or
“genetic test results that rebuttably identify another man as the
father.” Id. § 78B-15-607(3)(a)–(b).
    ¶41 Carlon has done both. Carlon’s mother Myrol was
married to Thomas when she gave birth to Carlon. So we agree
with Kirkland that under subsection 204(1)(a) of the Parentage
Act, Thomas was Carlon’s presumed father. But Carlon has
successfully rebutted that presumption in the manner established
by the Parentage Act. He produced genetic test results showing
the man he believed to be his full biological brother did not share
the same biological father. This was genetic evidence “exclud[ing]
[his] presumed father”—Thomas—as his genetic father. See id.
§ 78B-15-607(3)(a). And he submitted genetic test results that
established he and Garret were biological half-siblings. These
genetic test results constituted evidence “identify[ing] another
man”—Heater—as Carlon’s father. See id. § 78B-15-607(3)(b).
Thus, within the probate case, Carlon rebutted the Parentage Act’s
presumption that Thomas was his father and identified Heater as
his genetic father in the manner prescribed by the Parentage Act.
   ¶42 Kirkland makes one argument as to why these test results
are insufficient to rebut the presumption that Thomas was
Carlon’s father. She points to section 603 of the Parentage Act,
which states that when commencing an action, “a man whose
paternity of the child is to be adjudicated” “shall be joined as [a]
part[y] in [the] proceeding.” Id. § 78B-15-603(2). She notes that
because Thomas is deceased, he cannot be joined as a party. And
she reasons that this makes it too late for Carlon to rebut
Thomas’s paternity.
    ¶43 But this is a significant logical leap for which Kirkland
provides no legal or analytical support. Kirkland’s argument is
based on an assumed premise that an inability to comply with the
joinder provision of the Parentage Act constitutes an absolute bar
to adjudicating parentage. This would mean that a child could
never adjudicate the paternity of a man after the man’s death. But
she offers no legal authority or textual argument for this
proposition. There is no provision in the Parentage Act that says a
petition cannot be brought if the “man whose paternity of the
child is to be adjudicated” is deceased. Further, Kirkland’s


                                15
              In re Estate of JOHN CLIFFORD HEATER
                       Opinion of the Court

argument runs contrary to other provisions of the Act. Both the
Parentage Act’s standing and venue provisions suggest that it can
apply to deceased individuals and their estates. See id. § 78B-15-
602(6) (explaining that “a representative authorized by law to act
for an individual who would otherwise be entitled to maintain a
proceeding but who is deceased” has standing to bring an action
under the Parentage Act); id. § 78B-15-605(3) (“Venue for a judicial
proceeding to adjudicate parentage is in the county of this state in
which . . . a proceeding for probate or administration of the
presumed or alleged father’s estate has been commenced.”).8
   ¶44 We conclude that Carlon has rebutted the presumption
that Thomas is his father and identified Heater as his biological
father in a manner prescribed by section 607 of the Parentage Act.
And we find Kirkland’s joinder argument to be unpersuasive.
Accordingly, even if Kirkland had prevailed on her argument that
in a probate proceeding the parent-child relationship can be
rebutted or established only in accordance with the Parentage Act,


__________________________________________________________
   8 We note that Kirkland’s argument also seems to assume that
to establish a parent-child relationship within the probate case
using the Parentage Act, a probate litigant would need to bring a
separate proceeding under the Parentage Act that complies with
all of the Parentage Act’s procedural requirements—although
Kirkland has not explicitly made this connection. However, it is
not clear from the Probate Code whether the reference to the
Parentage Act in subsection 114(1) requires this, or whether a
person can simply use the methods articulated in the Parentage
Act to establish a parent-child relationship within the probate
case. Nor is it clear whether, if done within a probate case, the
party must comply with the Parentage Act’s procedural
requirements, such as joinder and notice. See UTAH CODE § 75-2-
114(1) (stating only that “[t]he parent and child relationship may
be established as provided in Title 78B, Chapter 15, Utah Uniform
Parentage Act”). We do not resolve this question because
Kirkland has not raised it. And we do not opine on whether other
arguments could be made as to why Carlon has not satisfied the
Parentage Act. We simply reject Kirkland’s argument that the
joinder provision of the Parentage Act prohibits Carlon from
rebutting Thomas’s presumed paternity.



                                16
                        Cite as: 2021 UT 66
                       Opinion of the Court

it would not present a barrier for Carlon because he has satisfied
the terms of both the Parentage Act and the Probate Code.
            C. Subsection 114(2) of the Probate Code: The
                     “One-Set-of-Parents Rule”
    ¶45 Kirkland next argues that even though the genetic test
results show Heater was Carlon’s biological father, Carlon cannot
be an heir to Heater’s estate because the Probate Code does not
allow him to inherit from two fathers—in other words, she claims
that the Probate Code establishes a “one-set-of-parents rule.”
Kirkland does not assert that Carlon actually did inherit from
Thomas. But she argues that because Thomas was Carlon’s
presumptive father when Thomas died, Carlon was Thomas’s
legal heir and could have inherited from his estate if there had
been one.
    ¶46 We agree with the court of appeals that the Probate Code
does not create a “one-set-of-parents rule” that is a “universal
principle governing intestate succession.” In re Est. of Heater, 2020
UT App 70, ¶ 19. The “one-set-of-parents rule” to which Kirkland
refers is found in a separate subsection of the Probate Code,
subsection 114(2). See In re Est. of Hannifin, 2013 UT 46, ¶ 26 n.9
(holding that subsection 114(2) “establishes a one-set-of-parents
inheritance rule” in the context of adoptions). And subsection
114(2) creates such a rule only where a child has been adopted,
providing that “[a]n adopted individual is the child of the
adopting parent or parents and not of the natural parents.” UTAH
CODE § 75-2-114(2). So, an adopted child can inherit through
intestate succession only from the child’s adopting parents, not
from both the adopting and biological parents.
   ¶47 Kirkland acknowledges that subsection 114(2) is
inapplicable here because Carlon does not have an adoptive
parent. But she argues that the same principles that support the
one-set-of-parents rule in the context of subsection 114(2) are
equally applicable here, where subsection 114(1) is at issue. But
that is a policy choice for the legislature to make. We must follow
the language of the statute. And the plain language of subsection
114(2) makes clear that it applies only when a child has been
adopted. Further, Kirkland cites no language in the Probate Code
suggesting that the one-set-of-parents rule within subsection
114(2) has any application to subsection 114(1). Accordingly, we
agree with the court of appeals that “absent statutory language
extending the rule beyond certain adoption scenarios, we cannot


                                 17
               In re Estate of JOHN CLIFFORD HEATER
                        Opinion of the Court

conclude that the rule applies to this case, which does not feature
an adoption of any sort.” In re Est. of Heater, 2020 UT App 70, ¶ 19.
    ¶48 Kirkland also argues that another case in which we
interpreted the Probate Code, Hill v. Nakai (In re Estate of Hannifin),
2013 UT 46, 311 P.3d 1016, supports her position. Kirkland asserts
that in that case, we held that the Probate Code establishes a one-
set-of-parents rule. But in In re Estate of Hannifin, we concluded
only that subsection 114(2) created such a rule in the context of
adoptions. 2013 UT 46, ¶ 26 n.9. Specifically, we held that
subsection 114(2) conflicted with the common law doctrine of
equitable adoption.9 Id. ¶¶ 2, 19–27. We explained that, in
intestate cases, this common law doctrine permitted “dual
succession” from both an individual’s natural parents and their
adoptive parents. Id. ¶¶ 23–24. But our cases espousing the
doctrine of equitable adoption were before the legislature enacted
subsection 114(2). Therefore, we held that subsection 114(2)
“expressly foreclosed” the common law equitable adoption rule
because that rule permitted dual succession. Id. ¶ 24; see also UTAH
CODE § 75-1-103 (“Unless displaced by the particular provisions of
this code, the principles of law and equity supplement its
provisions.”). But our interpretation of subsection 114(2) in In re


__________________________________________________________
   9 We recognized the common law doctrine of equitable
adoption in In re Williams’ Estates, stating:
       It is generally recognized that where a child’s
       parents agree with the adoptive parents to
       relinquish all their rights to the child in
       consideration of the adopted parents’ agreement to
       adopt such child, . . . and such agreement is fully
       performed by all parties connected with such
       contract except there is no actual adoption, the
       courts will decree specific performance of such
       contract and thereby award to the child the same
       distributive share of the adoptive parents’ estate as it
       would have been entitled to had the child actually
       been adopted as agreed.
348 P.2d 683, 684 (Utah 1960), superseded by statute as recognized in
In re Est. of Hannifin, 2013 UT 46, ¶ 2.



                                  18
                        Cite as: 2021 UT 66
                       Opinion of the Court

Estate of Hannifin does not provide a basis for extending that
provision outside of that subsection or to the circumstances here.
    ¶49 Accordingly, we reject Kirkland’s assertion that the one-
set-of-parents rule from subsection 114(2) should be extended
here or that it impacts Carlon’s ability to establish Heater’s
biological paternity in any way.
                          CONCLUSION
   ¶50 Carlon has established a parent-child relationship with
Heater both by showing that Heater was his “natural parent”
under subsection 114(1) and by satisfying the provisions of the
Parentage Act, as permitted by subsection 114(1). The court of
appeals correctly affirmed the district court’s ruling that Heater is
Carlon’s natural father and its order naming Carlon as one of
Heater’s heirs.10 We affirm.



__________________________________________________________
   10 In affirming, the court of appeals opined that this outcome
was “bizarre, or at least at odds with societal expectations.”
Kirkland v. Carlon (In re Est. of Heater), 2020 UT App 70, ¶ 20, 466
P.3d 728. The court then suggested that Kirkland would “clearly
prevail” if Utah had adopted the 2010 amendments to the
Uniform Probate Code (UPC) “because the UPC, unlike the
Probate Code, provides that where a child has a presumed father
under the [Parentage Act] who is not the child’s biological father,
the presumptive father is the child’s only father for purposes of
intestate succession.” Id. But the UPC sections in question were
updated again in 2019. This update was generated to respond to
changes in the Uniform Parentage Act of 2017. See UNIF. PROB.
CODE § 2-117, hist. n. (UNIF. L. COMM’N 2019). And our legislature
has not adopted the 2010 or the 2019 amendments to the UPC, nor
the 2017 amendments to the Uniform Parentage Act upon which
the updated UPC now relies. As such, we do not opine on what
the result would be if the legislature chooses to adopt one or more
of these uniform laws in the future, though we note that the term
“genetic parent” from section 2-115 of the 2010 version of the UPC
upon which the court of appeals relied has been removed, leaving
the outcome far less certain. Id. § 2-117, cmt. (UNIF. L. COMM’N
2019).



                                 19